Citation Nr: 1210192	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  03-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability evaluation for the Veteran's bronchitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from January 1968 to March 1976.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the St. Petersburg, Florida, Regional Office which determined that the February 22, 1997, Department of Veterans Affairs (VA) rating decision granting service connection for posttraumatic stress disorder (PTSD) evaluated as 10 percent disabling effective as of March 15, 1996, was not clearly and unmistakably erroneous.  In September 2004, the Regional Office, in pertinent part, determined that the July 27, 1976, VA rating decision granting service connection for bronchitis evaluated as noncompensable effective as of March 31, 1976, was not clearly and unmistakably erroneous; determined that the July 27, 1976, VA rating decision denying service connection for acne was not clearly and unmistakably erroneous; and denied an increased disability evaluation for the Veteran's bronchitis.  

In September 2005, the Regional Office determined that the February 22, 1997, VA rating decision granting a 10 percent evaluation for the Veteran's bronchitis effective as of March 15, 1996, was not clearly and unmistakably erroneous.  In March 2006, the Regional Office denied service connection for bilateral lower extremity peripheral neuropathy.  In October 2006, the Regional Office, in pertinent part, determined that the September 17, 2004, Regional Office decision was clearly and unmistakably erroneous in failing to grant service connection for Type II diabetes mellitus; granted service connection for Type II diabetes mellitus; effectuated the award as of July 22, 2004; and denied service connection for both hypertension and erectile dysfunction.  

In September 2007, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In December 2007, the Board determined that the July 27, 1976, VA rating decision granting service connection for bronchitis evaluated as noncompensable effective as of March 31, 1976, was not clearly and unmistakably erroneous; determined that the February 22, 1997, VA rating decision granting service connection for PTSD evaluated as 10 percent disabling effective as of March 15, 1996, was not clearly and unmistakably erroneous; determined that the February 22, 1997, VA  rating decision granting service connection for acne and seborrheic dermatitis evaluated as 10 percent disabling effective as of March 15, 1996, was not clearly and unmistakably erroneous; determined that the February 22, 1997, VA rating decision granting a 10 percent evaluation for the Veteran's bronchitis effective as of March 15, 1996, was not clearly and unmistakably erroneous; and remanded the issues of service connection for hypertension, erectile dysfunction, bilateral ulnar neuropathy, and bilateral lower extremity peripheral neuropathy; an increased evaluation for the Veteran's bronchitis; and an effective date prior to July 22, 2004, for the award of service connection for Type II diabetes mellitus to the Regional Office for additional action.  

In May 2008, the Veteran moved to Georgia.  The Veteran's claims files were subsequently transferred to the Atlanta, Georgia, Regional Office (RO).  In October 2010, the RO, in pertinent part, granted service connection for right lower extremity radiculopathy claimed as peripheral neuropathy and left lower extremity radiculopathy claimed as peripheral neuropathy; assigned 10 percent evaluations for those disabilities; effectuated the awards as of September 26, 2003; determined that the October 4, 2006, VA rating decision denying service connection for bilateral lower extremity peripheral neuropathy claimed as the result of herbicide exposure was not clearly and unmistakably erroneous; and determined that the February 22, 2007, VA rating decision denying service connection for bilateral ulnar neuropathy and hand injury residuals claimed as the result of herbicide exposure was not clearly and unmistakably erroneous.  In October 2010, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of service connection for hypertension, erectile dysfunction, bilateral ulnar neuropathy and an earlier effective date for the award of service connection for Type II diabetes mellitus.  

The Veteran did not submit either NODs with the determinations that the October 4, 2006, VA rating decision denying service connection for bilateral lower extremity peripheral neuropathy claimed as the result of herbicide exposure was not clearly and unmistakably erroneous and the February 22, 2007, VA rating decision denying service connection for bilateral ulnar neuropathy and hand injury residuals claimed as the result of herbicide exposure were not clearly and unmistakably erroneous nor a substantive appeal from the denial of service connection for hypertension, erectile dysfunction, and bilateral ulnar neuropathy and an earlier effective date for the award of service connection for Type II diabetes mellitus.  Therefore, those issues are not on appeal and will not be addressed below.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.  


REMAND

In reviewing the report of an April 2011 cardiovascular examination for compensation purposes conducted for the VA by D. Hessler, M.D., the Board observes that a contemporaneous chest X-ray study revealed that the Veteran's "lung volumes were low."  The Veteran was last afforded a VA pulmonary examination for compensation purposes in July 2008.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent increase in severity of the Veteran's pulmonary disability picture and as he has not be afforded a VA pulmonary evaluation since 2008 and pulmonary function testing since May 2007, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after December 2010 is not of record.  VA should obtain all relevant VA and private documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected bronchitis after 2002, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after 2010.  

3.  Then schedule the Veteran for a VA pulmonary examination for compensation purposes which is sufficiently broad to accurately determine the current nature and severity of his service-connected bronchitis.  All indicated tests and studies, including pulmonary function testing, should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's bronchitis upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

